Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 9, 2018

                                        No. 04-17-00595-CR

                                     Christopher M. HARBER,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR5166
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
        On January 26, 2018, appellant’s counsel filed an Anders brief and a motion to withdraw.
On February 1, 2018, the State filed a letter waiving its right to file an appellee’s brief; however,
the State indicated that if appellant filed a pro se brief it would like the opportunity to file a brief
in response. On April 4, 2018, appellant filed a pro se brief. In his pro se brief, appellant, who is
incarcerated, asked the clerk of this court to provide the State a copy of his brief. The clerk of
this court is ORDERED to send an electronic copy of appellant’s pro se brief to the State. Any
response to appellant’s pro se brief is due on May 7, 2018.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court